Citation Nr: 1436773	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities.
 
2. Entitlement to service connection for peripheral neuropathy of the lower extremities.
 
3. Entitlement to service connection for loss of use of all extremities.
 
4. Entitlement to special monthly compensation for loss of use of all extremities.
 
5. Entitlement to specially adapted housing allowance or special home adaptation grant.
 
6. Entitlement to an automobile allowance or specially adapted equipment.
 
7. Evaluation of cervical strain with degenerative disc disease, evaluated as 10 percent disabling prior to August 22, 2008.
 
8. Evaluation of cervical strain with degenerative disc disease, evaluated as 20 percent disabling effective August 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 and from June 1987 to March 1990.

This matter comes originally before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction rests with the Phoenix, Arizona RO.

By way of a June 2014 Order to Vacate, the Board vacated the relevant portion of its June 2012 decision pursuant to compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  The Veteran was given an opportunity to request a new hearing before a Veterans Law Judge and elected a Travel Board hearing at the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded in order to afford the Veteran a personal hearing before the Board at the RO.  


Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in accordance with the Veteran's request to schedule him for a hearing with a Veterans Law Judge at the RO at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing in a timely fashion.  

After the hearing is conducted, or if the Veteran withdraws the request or fails to report, the claims file should be returned to the Board for the purpose of appellate review in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



